Citation Nr: 1226137	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left leg disorder, variously claimed as involving knee and foot.  

2.  Entitlement to service connection for a left leg disorder, variously claimed as involving the knee and foot.  

3.  Entitlement to nonservice-connected VA pension benefits.  



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961, and had additional service in the Reserve.  He served on active duty from January 1991 to July 1991 in support of Operation Desert Shield/Storm.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the RO.  

The Veteran requested a hearing, which was scheduled to take place in October 2010.  However, he failed to report to hearing.  The hearing request is deemed to be withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702(d),(e).  

Of preliminary importance, the claim of service connection was previously denied in an unappealed rating decision, dated in August 1991.  

The Veteran petitioned to reopen the claim for service connection for a left leg disorder in February 2003.  The Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

The Board notes that the Veteran has variously characterized his left leg disorder as involving his left knee and foot.  Recent case law mandates that VA consider such claims more broadly in appropriate cases.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim); see Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

As the applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue, the Board has recharacterized the issue to reflect the broad interpretation required by Clemons.  See 38 C.F.R. § 19.35 (2011).  

In October 2010, the Board remanded the case to the RO for additional development of the record 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The claims of service connection for a right leg disorder and for a waiver of recovery of an overpayment of Chapter 34 educational assistance allowance in the amount of $1,044 for the period of January 8, 1976 to May 3, 1976, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The issue of entitlement to nonservice-connected VA pension and the reopened claim of service connection for a left leg disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action in required on his part.  



FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO denied the Veteran's claim of service connection for a left leg disorder; he was notified of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence associated with the claims file subsequent to the August 1991 rating decision relates to a previously unestablished fact necessary to prove the claim of service connection for a left leg disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a left leg disorder, claimed as involving the left knee and foot.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  


Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2011).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Additionally, at any time after VA issues a decision on a claim, if additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1) (2011).  

This section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2011).  



Analysis

The Veteran seeks service connection for a left leg disorder, variously identified as involving the knee and foot.  The claim of service connection for a left leg disorder was initially addressed by the RO in May 1987 and then in August 1991.  The Veteran did not appeal these decisions in a timely manner.  38 C.F.R. § 20.1103 (2011).  

In February 2003, the Veteran applied to reopen the claim of service connection for a left leg disorder.   

The evidence of record at the time of the August 1991 rating decision included the Veteran's service treatment records, the VA treatment records, a VA examination report, and various lay statements.    

In the August 1991 rating decision, the RO observed that the service treatment records were negative for any left leg injury, that a VA examination in May 1987 noted that he had sustained an injury to his left foot and leg in 1969, and that VA treatment records showed complaints of pain in the left foot.  

The RO noted that the VA treatment records indicated that the Veteran was hurt in a motor vehicle accident in 1969 sustaining injuries to the left leg.    

The evidence associated with the claims file subsequent to the August 1991 rating decision includes both VA and private treatment records, another VA examination report, and various lay statements.  Additional service treatment records were also associated with the claims file in February 2005.  

As the newly received records include additional service treatment records which were not previously associated with the claims file, the Board very carefully considered the provisions of 38 C.F.R. § 3.156(c).  

The Board notes that VA revised 38 C.F.R. § 3.156(c) during the pendency of the appeal.  See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The general rule that the service department records added to the file compels reconsideration rather than reopening has been consistent throughout the appeal.  See generally 38 C.F.R. § 3.156 (2006, 2007).  

Prior to October 6, 2006, however, 38 C.F.R. § 3.156(c) explained that supplemental reports from a service department, including documents which had been misplaced or corrections of errors of commission or omission in the preparation of the prior reports, would result in reconsideration.  The prior version did not expressly exclude any documents from triggering the provision of 38 C.F.R. § 3.156(c).  See 38 C.F.R. § 3.156(c) (2006).  

As noted, the revised version indicates that 38 C.F.R. § 3.156(c) does not apply to records which VA could not have obtained when it previously decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the official source.  38 C.F.R. § 3.156(c) (2007).  

The stated purpose of revision of 38 C.F.R. § 3.156(c) was to include clarification of the regulation to reflect VA practices and the substance of the regulation was essentially unchanged.  See 70 Fed. Reg. 35,388 (June 20, 2005); see also 71 Fed. Reg. 52,455 (Sept. 6, 2006) (noting that two changes that did not alter the substantive content of 38 C.F.R. 3.156(c)(2) were made).  

The clarifications, however, are generally deemed to be the more favorable version, and therefore the Board will consider the claim under the new regulations.  See 70 Fed. Reg. 35,388 ("[I]n practice, VA does not limit its reconsideration to 'misplaced' service department records.  

Rather, VA intended the reference to misplaced records as an example of the type of service department records that may have been unavailable when it issued a decision on a claim."); see also Vigil v. Peake, 22 Vet. App. 63 (2008); Jackson v. Nicholson, 449 F.3d 1204, 1208 n.5 (Fed. Cir. 2006)(indicating the retroactive date allowed for by 38 C.F.R. 3.156(c) applied in limited circumstances such as when records have been misplaced.).  

In the present case, at the time of the August 1991 rating decision, the only service treatment records associated with the claims file were those from the Veteran's first period of active service from September 1958 to September 1961 and other records referable to other service prior to his claim filed in January 1991.  Although the Veteran performed additional active service beginning in 1991, he did not claim service connection for a left leg disorder based on any service after January 1991. 

The records received in February 2005 include for the most part new documents from the Veteran's second period of active service from January 1991 to July 1991 and apparent service thereafter.  In other words, to the extent that the additional service treatment records essentially were not the subject of consideration at the time of August 1991 rating decision, the provisions of 38 C.F.R. § 3.156(c)(2) control.   

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 1991 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

Moreover, the Board finds the lay assertions presented by the Veteran to provide more information concerning the circumstances surrounding the onset of the claimed left leg disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The newly submitted evidence pertains to elements of the claims that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Board finds that new and material evidence has been presented to reopen the previously denied claim of service connection for a left leg disorder claimed as involving the knee and foot.  
  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left leg disorder, claimed involving the knee and foot, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.   




REMAND

As noted, in October 2009, the Board remanded the Veteran's claim for pension benefits in order to obtain information referable to his employment status.  In order to determine if the Veteran met the annual income requirements based upon income below the designated MAPR rate, a current income verification from the Veteran was requested.  

Consequently, the Board asked that the Veteran be provided with a VA Form 21-0517, Improved Pension Eligibility Verification Report to provide this information.   

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

However, the Board notes that neither the January 2010 nor the July 2010 notice letters that the RO provided to the Veteran included a VA Form 21-0517, Improved Pension Eligibility Verification Report.  Hence, this additional development must be completed prior to further consideration of the pension claim.  

As to the now-reopened claim, the Board finds that additional development is necessary to determine the nature and likely etiology of the claimed left leg disorder to include any involving the knee or foot.  

Every person employed in the active military, naval or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

The service treatment records show treatment for a right leg injury in 1986 during an apparent period of active duty for training.  On VA examination in May 1987, the Veteran reported having had an automobile injury in 1969 to his left leg, and the VA treatment records show complaints of pain in the left foot.  These records again indicated that the Veteran had a motor vehicle accident in 1969 with fractures of his left leg.  


To the extent that two possible theories of entitlement exist in this case: direct service connection for a left leg injury in 1986 and based on aggravation of a preexisting left leg condition, the Board must remand the reopened claim for further development.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action in order to obtain detailed information regarding his household income and expenses.  The RO must send the Veteran copies of VA Form 21-0517, Improved Pension Eligibility Verification Report for the purpose of providing this information.  If the Veteran is no longer working then he should be asked to provide information concerning any Social Security Administration (SSA) benefits or other retirement income that he might be receiving.  

2.  If it is determined that the Veteran is in receipt of SSA disability benefits, the RO should take all indicated action to contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records on which SSA based its decision.  The efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3.  The RO should also supply the Veteran with notice that addresses the provisions of 38 C.F.R. § 3.306 as pertains to claims involving aggravation of a preexisting condition.  

4.  After any outstanding records are received or determined to be unavailable, the RO should arrange for the Veteran to undergo a VA examination to determine the current nature and likely etiology of his claimed left leg disorder including any involving the knee and foot.  

All indicated tests and studies are to be performed.  Prior to the examination the entire claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to this effect must be included in the examination report.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that any current left leg disability was caused or aggravated by an injury sustained during a period of inactive or active duty for training in 1986 or during his later period of active service from January 1991 to June 1991 or any subsequent period of inactive or active duty for training.  

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

Any opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report, including an explanation of any alternative etiology.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

5.  After completing all indicated action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


